Horton, J.,
dissenting: I would hold that the New Hampshire Public Utilities Commission (PUC) was correct in asserting jurisdiction over Mr. Zimmerman and well within its discretion to issue the limited regulatory orders in this case. The issue in this case is one of statutory interpretation. Allied N.H. Gas Co. v. Tri-State Gas Co., 107 N.H. 306, 307, 221 A.2d 251, 253 (1966). The interpretive context involves a statute, RSA 362:2 (1995), delegating broad regulatory powers. Id. at 308, 221 A.2d at 253. These regulatory powers necessarily are “circumscribed by the purposes which the statute seeks to accomplish.” Id. A correct analysis of the propriety of applying the statutory grant, therefore, involves deciding whether the service in question falls within the categories listed for regulation, and whether regulation is appropriate to carry out the purposes for which the grant of regulatory power is made. See id. at 308-09, 221 A.2d at 253-54. It is clear that any statutory purpose divined must relate to the public, a private contractual service not being within the scope of the purpose. And that is the contest before us in this case. Is the admitted utility “public” for the purposes of delegated regulation?
The question is a close one under the facts of this case. Since the PUC has asserted regulatory jurisdiction, since Mr. Zimmerman has the burden to demonstrate that the order is illegal (not within PUC jurisdiction), and since we afford a presumption of legality to the findings of the PUC, see Appeal of Public Serv. Co. of N.H., 141 N.H. 13, 16, 676 A.2d 101, 103 (1996), the fine “public” line should be drawn on the side of jurisdiction. The majority holds that the service is not “public” because Mr. Zimmerman enjoys an underlying relationship with those persons who use his services that is sufficiently discrete as to differentiate them from the immediate public. The relationship relied upon is that of landlord and tenant. This test for exemption from statutory regulation of a service is far too broad.
I agree that some forms of relationship, including some forms of relationship based on a status of landlord and tenant, may dictate that a denominated service provided by one in a relationship to another is uniquely private. But the relationship must contain elements that eliminate the need for regulation, that allow the purpose of the statute to be met. The statutory scheme defines the *614type of services that require regulation. It calls for assurance that the service be “reasonably safe and adequate and in all other respects just and reasonable,” RSA 374:1 (1995), specifically calling for just and reasonable charges. RSA 374:2 (1995). It gives the public the benefit of this regulation. The public to be protected are those who will be offered the service. If the public is offered accommodation in a landlord’s facilities, it is offered the service. For the offer of service to be privatized, there must be something more than a mere landlord-tenant relationship. Many landlords have extensive holdings comprising large portions of the available rental market. These holdings may be geographically dispersed and unrelated in regard to use. In these cases, relationship should not foreclose regulation.
Mr. Zimmerman offered his services to a number of rental units in separate buildings on different lots. There was no community of use in the operations of the tenants. Nor was there any continuing relationship between Mr. Zimmerman and his ad hoc, hot seat, partial chair customers. The PUC was alerted to, and found, violations of the “just and reasonable” requirements in Mr. Zimmerman’s delivery of the service. It was correct in asserting jurisdiction.
So, how should the private nature exemption be applied under our law? First, the public-private distinction should be applied at the relationship level, not at the service level. Is the relationship available to the public? If so, then the provision of the service will be to the public unless the relationship necessarily involves an affinity that incorporates the service, Dover &c. Ry. Co. v. Wentworth, 84 N.H. 258, 260, 149 A. 505, 506 (1930); Re Plymouth State College, 75 N.H.P.U.C. 65, 67 (1990), or there is symbiotic use leading to a limited practical contractual relationship. Claremont &c. Co. v. Mills, 92 N.H. 468, 470-71, 32 A.2d 823, 825 (1943).
It should also be noted that the PUC’s order is very limited in scope and is based on a holding theory, pending the completion of generic proceedings on shared tenant services under which the PUC may draw appropriate lines of jurisdiction and procedures for regulation. The majority opinion appears to validate all shared tenant services, a move contrary to desirable administrative regulation.